                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                                          )
DONNA GAVIN                               )
         Plaintiff,                       )
                                          )       C. A. No. 1:18-cv-10819-LTS
     v.                                   )
                                          )
CITY OF BOSTON and MARK                   )
HAYES                                     )
           Defendants.                    )
                                          )

                  PLAINTIFF’S SECOND AMENDED COMPLAINT

                                  I.     Nature of the Action

1.    Plaintiff Donna Gavin (“Gavin”), brings this action against the City of Boston

     (“Boston”) and Mark Hayes (“Hayes”) for gender discrimination, hostile work

     environment based on gender, retaliation, aiding and abetting in discriminatory

     practices, and coercion, intimidation, threats and interfering with the right to be

     free from discrimination in violation of Massachusetts General Laws, Chapter

     151B, Sections 4 (1), 4 (4), 4(4A) and 4 (5). Additionally, Gavin brings this

     action against Boston for gender discrimination and retaliation in violation of

     Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.

                                       II.     The Parties
2.   Plaintiff, Donna Gavin is a natural person residing at: 88 Wharf Street, Milton, Norfolk

     County, Massachusetts.

3.   The City of Boston is a municipality located in Suffolk County, Massachusetts. Boston

     Police Department (“BPD”), is a political subdivision of Boston located at One Schroeder

     Plaza, Boston, Suffolk County, Massachusetts.



                                              1
4.   Defendant, Mark Hayes, is an individual located at One Schroeder Plaza, Boston, Suffolk

     County, Massachusetts.

                                         III.        Venue

5.   Venue is proper as Plaintiff resides in Milton, Norfolk County, Massachusetts.

                                       IV.          The Facts

6.   Boston is an employer as defined under G.L. c. 151B, § 1(5). BPD is a paramilitary

     organization with a well-defined command structure.

7.   At all times relevant, Gavin was the only, or one of the only, female Lieutenant Detective

     employed by the BPD, and the highest ranking civil servant at the BPD.

8.   Gavin has been an employee of BPD for approximately thirty-two (32) years and has

     always performed her job in a satisfactory manner earning commendations, regular

     pay increases, and numerous awards. After Gavin tied for second place on the

     Lieutenant's exam, Gavin was promoted to temporary Lieutenant in April 2015

     until July 2015 and again in October 2015 until March 2016. In March of 2016

     Gavin was promoted to permanent Lieutenant. On or about October 15, 2016,

     Gavin was promoted to Lieutenant Detective.

9.   On May 11, 2016, Hayes sent Gavin an email alerting her that “City Hall” and the

     BPD were creating a new position, Lieutenant Detective, for the Commander of the

     Human Trafficking Unit (“HTU”) and the Crimes Against Children Unit

     (“CACU”).




                                                2
10.   On May 13, 2016, Gavin was transferred and assumed command of both the HTU

      and the CACU of the BPD. Additionally, Gavin was assigned as Boston’s City

      Empowered Against Sexual Exploitation (“CEASE”) co-coordinator. From 2010

      until her promotion to temporary Lieutenant in 2015, and then again from May of

      2016 until approximately March, 2019, Captain Mark Hayes was Gavin’s direct

      supervisor. In or about June of 2017, the BPD informed Gavin and Hayes that

      Gavin would report directly to the Deputy Superintendent overseeing Hayes, but

      Hayes in fact continued to supervise her in many respects.

11.   Gavin interpreted Hayes’ email as an attempt by Hayes to delegitimize her position

      and rank as the email was cc’d to two (2) of her subordinate Sergeants and an IT

      technician.

12.   Two (2) other male Lieutenant Detectives, one of whom is Hayes’ brother-in-law, were

      supervised by Hayes in addition to Gavin.

13.   The HTU and CACU are housed at the Family Justice Center (“FJC”) with the

      Suffolk County District Attorney's Children's Advocacy Center (“CAC”) and other

      service providers who work with abused, neglected and sexually exploited children

      and adults. Gavin was led to believe that she was being transferred to the FJC

      because of her expertise in sex trafficking investigation, to lead Boston's CEASE

      initiative, and to oversee the CACU and HTU. The CACU was staffed with two

      veteran sergeant detectives, one of which had been overseeing the HTU prior to

      Gavin's transfer. Gavin, Hayes and the two (2) other male Lieutenant Detectives

      all worked at the FJC.




                                             3
14.   Upon her arrival as Lieutenant Detective, Gavin was given a small cubicle at the

      FJC with no privacy to conduct her work. Gavin’s cubicle was actually smaller

      than the Sergeants that she supervised.

15.   The other two male Lieutenant Detectives had large private offices.

16.   When Gavin assumed command of HTU/CACU in May 2016, unlike other

      similarly situated male unit commanders at the FJC, Gavin had little to no input or

      influence over personnel decisions involving the transfer of detectives and sergeants

      in and/or out of the units she supervised.

17.   On or about May 19, 2016, Gavin was informed that Detective Jerrod Gero (“Gero”)

      was being assigned to HTU and he arrived the next day. Normally, the commander of a

      unit has advanced notice and some input in the selection of his/her detectives.

18.   In June of 2016, Hayes conducted a case review of the CACU with Gavin. Gavin did

      not think this review was outside the norm as she had just assumed command of

      the CACU.

19.   In August of 2016, Hayes sent an email concerning the building of an interview room

      at the FJC, but there was no mention of a private office for Gavin.

20.   In late May of 2016, after being told that HTU staff was being increased, Gavin told

      Hayes she wanted more diversity in the unit. On or about September 2, 2016, after

      being asked to recruit a detective for the CACU, Gavin sought to have an African-

      American detective transferred to the unit. Hayes stated in an email that that

      transfer was not going to occur.




                                               4
21.   The reason that Hayes gave Gavin that the transfer was not going to occur was

      because Sergeant Brian Miller (“Miller”) vetoed the transfer. Miller was one of Gavin's

      direct subordinates.

22.   Upon information and belief, Hayes does not allow subordinates of the two (2) male

      Lieutenant Detectives to veto personnel transfers.

23.   On September 30, 2016, Gavin was summoned to a meeting with Hayes and Deputy

      Superintendent Norma Ayala (“Ayala”). Hayes and Ayala notified Gavin that they

      were transferring out of HTU two (2) experienced and dedicated detectives (both

      female) and were transferring into the HTU two (2) African American female

      detectives. These transfers were to occur in November 2016.

24.   Gavin welcomed the two (2) new detectives; however, protested the transfer out of

      the HTU of two (2) veteran female detectives. Gavin questioned why they were

      being transferred out of HTU instead of Gero (the two female detectives both had

      more seniority than Gero, both in the unit and as detectives). Additionally, one of

      the detectives had been awarded detective of the year by her peers and the other

      was an openly gay female. Gavin informed Hayes and Ayala that Gero, although a

      good investigator, lacked the proper victim centered skills to interact with victims

      of human trafficking in order to persuade them to cooperate in sex trafficking

      prosecutions. Additionally, Gavin had also received complaints about Gero from

      victim service providers at the FJC, including a survivor who reported that Gero

      was disrespectful to her during a presentation she was giving. Gavin's concerns

      about the personnel transfers were ignored. Hayes claimed that these transfers

      were due to Gavin’s request for “diversity” in the HTU.



                                               5
25.   In October 2016, Hayes conducted a second case review of the CACU. Upon

      information and belief, Hayes did not conduct case reviews of the male Lieutenant

      Detectives' respective unites.

26.   On November 5, 2016, Hayes sent Gavin an email concerning the transfer of the two (2)

      HTU female detectives. Hayes threatened Gavin to not contact Mayor Walsh about the

      impending transfers. Hayes cc'd Gavin's subordinates on the email.

27.   Gavin believed that Hayes’ threat was an attempt to undermine her authority with her

      subordinates, delegitimize her position and rank, and humiliate and embarrass her. Upon

      information and belief Hayes does not treat Gavin's male counterparts in such a

      condescending and unprofessional manner.

28.   On December 21, 2016, Hayes sent Gavin an email concerning a pending case. Hayes

      cc'd multiple subordinates and outside agencies. In the email Hayes criticized

      Gavin's work performance and decision making on the pending case. Upon

      information and belief, Hayes did not treat Gavin's male counterparts in the same

      fashion when addressing alleged performance issues. Hayes' deliberately eschewed

      the facts of the pending case in order to diminish Gavin's reputation with outside

      agencies and subordinates.

29.   Additionally, Hayes repeatedly allowed Gavin’s subordinates to circumvent the

      chain of command and report directly to him, despite Gavin’s protests to the

      contrary.

30.   Hayes also countermanded Gavin’s orders without justification on repeated occasions and

      cc’d subordinates and outside agencies concerning it.




                                              6
31.   On January 13, 2017, Gavin wrote a report to Hayes concerning Gero. In the report,

      Gavin was critical of Gero’s conduct during an investigation and suggested that he

      receive additional training.

32.   Hayes then started an “investigation” into her report on Gero, in which he conducted

      interviews and contacted outside agencies. Hayes' impromptu investigation and behavior

      was outside of normal procedures and/or practices.

33.   On or about January 17, 2017, facility maintenance personnel brough an architect to the

      FJC regarding building an interview room and Gavin's office space. The architect

      asked Gavin who she was. After Gavin explained that she was a Lieutenant

      Detective the architect asked where the other Lieutenant Detectives' offices were

      located.

34.   The architect then told Gavin that her private office could be located near the other

      Lieutenant Detectives’ offices. The architect stated that he and facility maintenance

      personnel would review the buildings’ blue prints in order to create Gavin's office.

35.   On January 26, 2017, Hayes stated in an email that Gavin was cc’d on, that her office was

      “cost prohibitive.”

36.   At some point prior to March 2017, Gavin contacted her union and complained that she

      was being treated differently than her male counterparts with respect to her lack of a

      private office. Upon information and belief, the union contacted the BPD and relayed her

      concerns regarding her lack of a private office.




                                               7
37.   On March 4, 2017, a sergeant was transferred into the HTU, per Hayes' request,

      without Gavin's input or knowledge. Hayes contacted Gavin to let her know.

      During the conversation, Gavin asked Hayes about the status of her private office.

      Hayes told her that she was not getting a private office.

38.   During the conversation on March 4, 2017, Gavin told Hayes that she felt as

      though she was being discriminated against by the BPD because she was not

      receiving a private office like her male counterparts. Hayes then stated that Gavin's

      job was “created” and it did not come with an office. At no time did Hayes report

      Gavin's March 4, 2017, complaint of discrimination to anyone within the BPD.

39.   Gavin then contacted her union and complained that she was not getting a private office.

      Gavin also contacted BPD headquarters and complained.

40.   As a result of Gavin’s complaint, facility maintenance returned to the FJC on March 6,

      2017.

41.   Hayes’ supervisor, Ayala and facility maintenance notified Gavin that they determined

      that her office would be located opposite from the other Lieutenant Detectives'

      offices, in a back hallway overlooking a dumpster and alley. Gavin found this to

      be demeaning and humiliating.

42.   On March 7, 2017, Gavin called facility maintenance and stated that she could not

      agree to the space that they picked out as it was isolated and not comparable to the

      offices of her male counterparts (especially since there was available space at the

      front of the building and next to the other male lieutenant detectives). Facility

      maintenance agreed to return to the FJC.




                                              8
43.   On March, 21, 2017, Hayes conducted a case review of the HTU for cases in 2015, 2016

      and up to March 2017. At no time during the case review did Hayes raise any

      concerns regarding record keeping. On March 22, 2017, Hayes emailed Gavin

      agreeing that the case review went well.

44.   On March 27, Gavin contacted her union concerning the private office. Upon

      information and belief the union contacted both Hayes and the BPD administration

      concerning Gavin receiving a private office.

45.   On or about March 30, 2017, Hayes sent Gavin an email concerning detectives

      within her command (and again cc’d subordinates).

46.   On April 2, 2017, Gavin sent Hayes an email concerning the March 30, 2017 email

      that stated:

      Hi Captain. You have told me, I am the commander of both CACU and HTU. This
      latest email concerns me for 2 reasons, communication and chain of command.
      Since any discussions concerning personnel should include me as unit
      commander, I am requesting your assistance in correcting these problems. Once
      I get your response I [sic] speak with Tom and Brian. Thanks very much. Donna.

47.   On April 2, 2017, Hayes replied to Gavin’s email, stating in part, the following:

      You are the commander of both units… Also, concerning your constant
      complaints about office space, the department has been diligently been working
      on it for months. You cannot, file a grievance since there is no provision in the
      contract, collective bargaining agreement that provides for office space for
      anyone. I have also spoke with Union Vice President Talbot on this as well and
      I am aware of your threats to go to the MCAD on this office space issue. So if
      that is what you want to do then I suggest you go ahead and do so. 1 would
      appreciate it if you would focus more time with CACU issues than with trying
      to secure a different office space.

      (emphasis added).

48.   Hayes cc’d Gavin’s subordinates on the the April 2, 2017 email. Gavin felt that Hayes'

      email was threatening and a blatant attempt to intimidate and coerce her.



                                               9
49.   On or about April 20, 2017, Gavin learned that case files were missing from the HTU.

      Gavin made inquiries by email concerning the missing files. Gavin then learned from

      Hayes that he had been secretly removing case files from HTU and reviewing them

      within the last few weeks. This revelation was shocking as Hayes had just conducted

      a case review on March 21, 2017, and did not inform Gavin of this new “secret”

      review. Gavin believed that this was discriminatory and retaliatory behavior by Hayes

      in response to her complaints.

50.   On or about April 24, 2017, Gavin made a formal complaint to Superintendent Gregory

      Long (“Long”). The complaint stated, in part, the following:

      I respectfully request to file a formal complaint pursuant to Rule 114
      (Harassment Policy) of the Boston Police Department. Since 2016, 1 have been
      the subject to a hostile working environment based upon my gender by Captain
      Detective Mark Hayes, my direct supervisor. In addition 1 have been
      discriminated against based on my gender and retaliated against by Captain
      Hayes for complaining about the discrimination. Finally, Captain Hayes, on at
      least one occasion, has attempted to intimidate and coerce me from exercising
      my right to be free from discrimination. I respectfully ask to meet and discuss
      my complaint at your earliest opportunity. Respectfully submitted, Lt. Det.
      Donna Gavin.

51.   On April 27, 2017, Gavin and her attorneys met with the BPD’s Internal Affairs

      Department (“IAD”) concerning her April 24, 2017 complaint. Superintendent

      Francis Mancini (“Mancini”), who was in charge of the BPD's Bureau of

      Professional Standards was present at the meeting along with an IAD investigator

      and Mary Flaherty, Deputy Director of BPD's Human Resource Division. During

      the meeting Mancini indicated that if Hayes retaliated against Gavin she was to

      inform him directly.




                                             10
52.   On or about May 1, 2017, Gavin was informed by an outside agency that there was going

      to be an operation initiated in which some of her subordinates were involved. The

      outside agency invited Gavin to participate in a briefing concerning the operation.

53.   Gavin was unaware of any operation. Gavin approached one of her subordinates about

      the impending operation. The subordinate indicated that Hayes told her that the operation

      was a “secret.”

54.   Hayes deliberately circumvented the chain of command and froze Gavin out of activities

      involving detectives that she directly supervised in retaliation for her filing a

      complaint.

55.   Gavin then emailed Hayes and Ayala, among others, concerning the pending

      operation and her concerns about being uninformed about an operation involving

      her subordinates. Ayala told Gavin that her sergeant could handle it and to not

      attend the briefing to which the outside agency invited her. Gavin believed that

      this was done in retaliation for filing a complaint against Hayes and was intended

      to humiliate and embarrass Gavin in front of her subordinates and outside

      agencies.

56.   On May 2, 2017, Hayes handing Gavin a seventeen (17) page criticism of the HTU

      during a meeting. Gavin believed this was done in retaliation for her filing a complaint

      of discrimination.

57.   On May 5, 2017, Gavin ordered Miller to write a report concerning his activities

      surrounding this “secret” operation that was conducted on or about May 4, 2017. Miller

      by-passed the chain of command and contacted Ayala.




                                              11
58.   On May 8, 2017 Ayala contacted Gavin, via email, and countermanded Gavin's

      order to Miller in contravention of BPD policies and procedures. Gavin believed

      that this was done in retaliation for filing a complaint against Hayes.

59.   On May 16, 2017, Hayes filed a forty-five (45) page complaint with IAD charging

      Gavin with neglect of duty and directives or orders. Gavin believed this complaint

      was retaliatory.

60.   On or about May 17, 2017, Ayala contacted Gavin, via the telephone and informed

      her that she would now be reporting directly to Ayala instead of Hayes. When

      Gavin questioned Ayala about the command structure concerning detectives under

      her command Ayala stated that all officers under her command would continue to

      report to Gavin and Gavin would report to Ayala.

61.   On May 23, 2017, Hayes sent an email to Gavin and all of her subordinates in both

      the HTU and CACU titled “Chain of Command” which stated, in relevant part:

      FYI, Due to the fact that Lt..[sic] Gavin filed a Rule 114 complaint against
      me with the Internal Affairs Division, Lt. Det. Gavin will no longer report to
      me. Lt. Gavin will directly to Deputy Ayala until the IAD investigation has
      been completed. This only applies to Lt. Gavin. Detectives will continue to
      report to their respective Sergeants. Sergeants will continue to report to Lt.
      Gavin. However, all detectives and all sergeants can and will still report to
      me as well. I am the commander of the Family Justice Unit and I still need
      to be kept informed about what is going on in your respective units and with
      your cases. The only thing that has changed while the IAD investigation is
      that Lt. Gavin herself will report directly to Deputy Ayala, instead of
      reporting directly to me. If I have any questions or concerns I will speak
      with the sergeants and/or detectives directly.

62.   Hayes’ email of May 23, 2017, in which all of Gavin’s subordinates were cc’d, was a

      blatant violation of Rule 114 of the BPD’s Rules and Procedures which governs, among

      other things, the confidentiality of IAD investigations and complaints (including

      complaints of discrimination and/or harassment).

                                              12
63.   Hayes’ conduct in sending the May 23, 2017, email was retaliatory in nature and a blatant

      attempt to intimidate and/or coerce Gavin from pursuing her internal complaint of

      discrimination.

64.   On or about May 23, 2017, Gavin filed a complaint of discrimination with the

      Massachusetts Commission Against Discrimination and the Equal Employment

      Opportunity Commission.

65.   On or about May 31, 2017, Gavin met with IAD concerning Hayes’ retaliatory conduct

      towards her. Gavin asked to speak directly with Mancini concerning Hayes’

      retaliatory conduct. The IAD investigator left the interview to see if Mancini was

      available to speak with Gavin and upon his return indicated that Mancini was not

      prepared to speak with Gavin. The IAD investigator then told Gavin that Mancini

      directed her to report any retaliatory conduct to Ayala.

66.   On or about June 7, 2017, Gavin sent a report outlining the retaliatory conduct that

      Hayes subjected her to since the filing of her April 24, 2017, complaint of

      discrimination and harassment.




                                             13
67.   Since filing her complaint of discrimination and harassment with IAD, Hayes and

      individuals under Hayes’ and Hayes’ brother-in-law’s command, have made

      statements regarding Hayes' retaliation against Gavin. During the summer of 2016

      at a social event, a sergeant under Hayes' brother-in-law's command (Hayes'

      brother-in-law is one of the two Lieutenant Detectives who report to Hayes at the

      FJC) stated that Hayes was going to “get her” [Gavin]. Hayes reportedly told

      detectives under his command that he “had her”[Gavin]. Hayes told a command

      staff member that he had her [Gavin]. Finally, at another social gathering on or

      about September 28, 2018, Hayes' told a retired BPD employee that he “had her”

      and that he has kept a dossier on Gavin.

68.   On two (2) occasions since Gavin’s complaint of discrimination and harassment,

      frivolous IAD complaints have been filed against Gavin on behalf of other officers

      claiming that Gavin was harassing them and creating a hostile work environment. Upon

      information and belief, Hayes encouraged said officers to pursue frivolous charges

      against Gavin in an attempt to intimidate and coerce her.

69.   Throughout Gavin’s tenure as commander of HTU/CACU, Hayes repeatedly attempted

      to undermine her authority with subordinates, delegitimize her position/rank and

      humiliate and embarrass her. Additionally, Hayes micro-managed and hyper-scrutinized

      Gavin’s management of both the HTU/CACU, which was not warranted. Hayes did not

      treat Gavin’s male counterparts in the same fashion.




                                             14
70.      On or about March 23, 2019, following her complaints of discrimination and retaliation

         and with this lawsuit pending, the BPD transferred Gavin out of the FJC and into a

         position at the Boston Police Academy. As a result of this transfer, Gavin is no longer

         under the investigative bureau of the BPD, and despite being a Lieutenant Detective

         (and thus a supervisor), Plaintiff has no detectives reporting to her. For the first time in

         many years, Plaintiff is no longer performing the detective work that she loves. Instead,

         she is primarily grading exams. The transfer resulted in the following:

         a. Moreover, due to her commitments at the Boston Police Academy, Gavin is no

             longer able to attend meetings in connection with her duties as co-chair of CEASE.

             As a result of this transfer, Gavin is no longer performing any working combatting

             Human Trafficking or working to protect vulnerable women and children, which was

             her passion.

         b. Captain Hayes was also transferred out of the FJC on March 23, 2019. However, in

             contrast to Gavin, he was provided a comparable, if not better, position. Whereas

             Gavin was stripped of all meaningful authority and investigative duties, Defendant

             Hayes was transferred to a position at the Boston Police Headquarters and remains

             under the investigative bureau.

                                          COUNT ONE
                        GENDER DISCRIMINATION AND HOSTILE WORK
                             ENVIRONMENT BASED ON GENDER
                              (Violation of M.G.L. c. 151B, § 4 [1])
                                    (Against City of Boston)

      71. Plaintiff repeats and re-alleges each and every allegation contained in the proceeding

         paragraphs as if stated fully herein.




                                                  15
72.    Defendant, City of Boston discriminated against Plaintiff with respect to terms,

       conditions, and/or privileges of employment based on her gender as outlined.

       Additionally, Boston created and maintained a hostile work environment against Plaintiff

       based on her gender.

73.    As a result of the Boston's conduct, Plaintiff has suffered damages, including but not

       limited to, lost wages, emotional distress damages, costs, reasonable attorney's fees

       and interest.

       WHEREFORE, Plaintiff Donna Gavin demands judgment against Defendant, City

of Boston, in an amount to be determined at trial, plus interest, costs, and attorneys' fees

where applicable.

                                      COUNT TWO
                       RETALIATION (Violation of M.G.L. c. 151B, § 4[4])
                           (Against Mark Hayes & City of Boston)

74.    Plaintiff repeats and re-alleges each and every allegation contained in the proceeding

       paragraphs as if stated fully herein.

75.    Plaintiff engaged in protected activity by complaining of discrimination to the BPD and

       Hayes.

76.    Plaintiff engaged in protected activity by complaining of retaliation by Hayes to the BPD.

77.    Plaintiff engaged in protected activity by filing a charge of discrimination with the

       Massachusetts Commission Against Discrimination on or about May 23, 2017. Plaintiff

       also engaged in protected activity by filing the present lawsuit.

78.    Defendants retaliated against Plaintiff for engaging in protected activity as outlined

       above.




                                                16
79.     As a result of Defendants’ conduct, Plaintiff has suffered damages, including but not

        limited to emotional distress damages, lost wages, costs, reasonable attorney’s fees and

        interest.

        WHEREFORE, Plaintiff Donna Gavin demands judgment against Defendants, City of

Boston and Mark Hayes in an amount to be determined at trial, plus interest, costs, and

attorneys’ fees where applicable.

                                COUNT THREE
      INTERFERENCE WITH THE RIGHT TO BE FREE FROM DISCRIMINATION
                      (Violation of M.G.L. c. 151B, § 4[4A])
                    (Against Mark Hayes and City of Boston)

80.     Plaintiff repeats and re-alleges each and every allegation contained in the proceeding

        paragraphs as if stated fully herein.

81.     Plaintiff exercised rights granted and/or protected under M.G.L. c. 151B as outlined

        above.

82.     Defendants interfered, coerced, intimidated and/or threatened Plaintiff as a result of her

        activities outlined above.

83.     As a result of the Defendants’ conduct, Plaintiff has suffered damages, including but not

        limited to, emotional distress damages, lost wages, costs, reasonable attorneys’ fees and

        interest.

        WHEREFORE, Plaintiff Donna Gavin demands judgment against Defendants, City of

Boston and Mark Hayes in an amount to be determined at trial, plus interest, costs, and

attorneys’ fees where applicable.




                                                 17
                                        COUNT FOUR
                                   AIDING AND ABETTING
                              (VIOLATION OF M.G.L. c. 151B, § 4[5])
                                     (Against Mark Hayes)

84.    Plaintiff repeats and re-alleges each and every allegation contained in the proceeding

       paragraphs as if stated fully herein.

85.    Defendant Hayes aided, abetted, incited, compelled and/or coerced BPD into retaliating

       against Plaintiff as outlined above.

86.    As a result of Defendants’ conduct, Plaintiff has suffered damages, including but not

       limited to, emotional distress damages, lost wages, costs, reasonable attorneys’ fees and

       interest.

       WHEREFORE, Plaintiff Donna Gavin demands judgment against Defendant, Mark

Hayes in an amount to be determined at trial, plus interest, costs, and attorneys’ fees where

applicable.

                                      COUNT FIVE
                   GENDER DISCRIMINATION AND HOSTILE WORK
                        ENVIRONMENT BASED ON GENDER
                       (Violation of Title VII, 42 U.S.C. § 2000e-2)
                                 (Against City of Boston)

87.    Plaintiff repeats and re-alleges each and every allegation contained in the proceeding

       paragraphs as if stated fully herein.

88.    Defendant, City of Boston discriminated against Plaintiff with respect to terms,

       conditions, and/or privileges of employment based on her gender as outlined above.

       Additionally, BPD created and maintained a hostile work environment against

       Plaintiff based on her gender.




                                                18
89.    As a result of the BPD’s conduct, Plaintiff has suffered damages, including but not

       limited to, lost wages, emotional distress, costs, reasonable attorney’s fees and

       interest.

       WHEREFORE, Plaintiff Donna Gavin demands judgment against Defendant, City

of Boston, in an amount to be determined at trial, plus interest, costs, and attorneys' fees

where applicable.

                                     COUNT SIX
                   RETALIATION (Violation of Title VII, 42 USC § 2000e-3)
                               (Against City of Boston)

90.    Plaintiff repeats and re-alleges each and every allegation contained in the proceeding

       paragraphs as if stated fully herein.

91.    Plaintiff engaged in protected activity by complaining of discrimination to the City of

       Boston and/or various members of the BPD.

92.    Plaintiff engaged in protected activity by complaining of retaliation by Hayes to the BPD.

93.    Plaintiff engaged in protected activity by filing a charge of discrimination with the

       Massachusetts Commission Against Discrimination and the Equal Employment

       Opportunity Commission on or about May 23, 2017. Plaintiff also engaged in protected

       activity by filing the present lawsuit.

94.    Defendant City of Boston retaliated against Plaintiff for engaging in protected activity as

       outlined above.

95.    As a result of the City of Boston’s conduct, Plaintiff has suffered damages, including but

       not limited to, emotional distress damages, lost wages, costs, reasonable attorney’s fees

       and interest.




                                                 19
        WHEREFORE, Plaintiff Donna Gavin demands judgment against Defendant, City

of Boston, in an amount to be determined at trial, plus interest, costs, and attorneys' fees

where applicable.



        PLAINTIFF DEMANDS A JURY TRIAL ON ALL TRIABLE ISSUES

                                                Respectfully submitted,
                                                DONNA GAVIN

                                                By her attorneys,


                                                 /s/ Lucia A. Passanisi
                                                Nicholas B. Carter (BBO#561147)
                                                                         I4
                                                Lucia A. Passanisi (BBO#691189)
                                                TODD & WELD, LLP
                                                One Federal Street, 27th Floor
                                                Boston, MA 02110
                                                Tel: (617) 720-2626
                                                Fax: (617) 227-5777
                                                ncarter@toddweld.com
                                                lpassanisi@toddweld.com


Dated: March 12, 2020

                                    CERTIFICATE OF SERVICE

        I, Lucia A. Passanisi, Esq., hereby certify that the foregoing document was filed through the ECF
system and will therefore be sent electronically to all counsel of record as identified on the Notice of
Electronic Filing (NEF).

                                                /s/ Lucia A. Passanisi___________________
                                                Lucia A. Passanisi




                                                   20
